MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any
                                                                       Jun 13 2019, 8:58 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE                                         ATTORNEYS FOR APPELLEE
Steven Robbins                                           Curtis T. Hill, Jr.
Pendleton, Indiana                                       Attorney General of Indiana
                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Steven Robbins,                                          June 13, 2019
Appellant-Petitioner,                                    Court of Appeals Case No.
                                                         49A04-1709-PC-2143
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Kurt M. Eisgruber,
Appellee-Respondent                                      Judge
                                                         Trial Court Cause No.
                                                         49G01-0205-PC-140250



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019            Page 1 of 9
[1]   Steven Robbins appeals the order denying his petition for post-conviction relief,

      arguing that the post-conviction court erroneously determined that he did not

      receive the ineffective assistance of trial counsel. We affirm.


                                                     Facts
[2]   The underlying facts as described by this Court in Robbins’s direct appeal are as

      follows:


              On the night of May 12, 2002, Lateasa Purnell had a party at her
              home to celebrate her friend Latoya Crissler’s birthday. Robbins
              and his wife, Nicole Robbins (“Nicole”), both attended the party.
              Also present at the party were Teresa Chandler, Minyunette
              Campbell, Rutland Melton, and Melton’s friend Gracin
              Carpenter. During the course of the evening, Melton got into an
              altercation with a guest at the party and was asked to leave.
              Melton complied, and he and Carpenter left the party on foot.


              Shortly after Melton left, Campbell borrowed a car so that she
              could drive Carolyn Crissler home, and Nicole accompanied
              Campbell. In the meantime, Melton returned to the party to
              recover his cell phone and a necklace that he had left behind.
              While Melton was recovering his property, Campbell and Nicole
              returned and agreed to give Melton and Carpenter a ride home.


              As Melton and Carpenter began to sit down in the back seat of
              the vehicle, Robbins came up to the passenger side of the car
              where Nicole was seated and asked for the keys to their car.
              Nicole refused to give Robbins the keys and the two began to yell
              at each other. Robbins eventually began hitting Nicole and at
              some point she gave Robbins the keys to their vehicle. Seeing
              Robbins hit Nicole, Melton exited the car and told Robbins to
              stop. Robbins asked Melton “What?[]” and Melton repeated his
              statement. Robbins told Melton “I got something for you,” and
      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019   Page 2 of 9
              ran back to his car and retrieved a gun. Robbins ran back to
              where Melton was standing by the car and said, “What now.”
              Robbins then shot Melton in the chest. The bullet penetrated
              Melton’s heart and liver causing his death. After this, Robbins
              fled the scene. Robbins was apprehended one month later and
              was charged with murder and carrying a handgun without a
              license as a Class C felony.


              Robbins’ jury trial began on August 30, 2004. At trial, Carpenter,
              Campbell and Chandler all testified that they saw Robbins shoot
              and kill Melton. Campbell testified that when Robbins said
              “What now,” he was speaking to Melton. She also testified that
              she could see Robbins’ face before he fired the gun and that
              Robbins was looking at Melton. Chandler testified that she could
              see what Robbins was aiming at and that he was aiming at
              Melton. The jury found Robbins guilty of murder and of
              carrying a handgun without a license as a Class C felony.


      Robbins v. State, No. 49A04-0410-CR-455, slip op. p. 2-4 (Ind. Ct. App. Aug. 16,

      2005). The trial court imposed an aggregate sixty-year sentence. Robbins

      appealed and this Court affirmed. Id. at 9.


[3]   On March 10, 2006, Robbins filed a pro se petition for post-conviction relief. In

      October 2009, he filed an amended petition by counsel, arguing that he had

      received the ineffective assistance of trial counsel. The post-conviction court

      held an evidentiary hearing on Robbins’s petition that spanned ten days

      between December 22, 2009, and July 25, 2017. On August 1, 2017, the post-

      conviction court issued an order denying Robbins’s petition. Robbins now

      appeals.




      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019   Page 3 of 9
                                   Discussion and Decision
[4]   The general rules regarding the review of a ruling on a petition for post-

      conviction relief are well established:


              “The petitioner in a post-conviction proceeding bears the burden
              of establishing grounds for relief by a preponderance of the
              evidence.” Fisher v. State, 810 N.E.2d 674, 679 (Ind. 2004).
              “When appealing from the denial of post-conviction relief, the
              petitioner stands in the position of one appealing from a negative
              judgment.” Id. To prevail on appeal from the denial of post-
              conviction relief, a petitioner must show that the evidence as a
              whole leads unerringly and unmistakably to a conclusion
              opposite that reached by the post-conviction court. Weatherford v.
              State, 619 N.E.2d 915, 917 (Ind. 1993). Further, the post-
              conviction court in this case made findings of fact and
              conclusions of law in accordance with Indiana Post-Conviction
              Rule 1(6). Although we do not defer to the post-conviction
              court’s legal conclusions, “[a] post-conviction court’s findings
              and judgment will be reversed only upon a showing of clear
              error—that which leaves us with a definite and firm conviction
              that a mistake has been made.” Ben-Yisrayl v. State, 729 N.E.2d
102, 106 (Ind. 2000) (quotation omitted).


      Hollowell v. State, 19 N.E.3d 263, 268-69 (Ind. 2014).


[5]   From the outset, we note that we have endeavored to read Robbins’s briefs and

      glean from them any cognizable legal arguments. The briefs are often difficult

      to parse and understand. We acknowledge that Robbins is representing himself

      in this appeal, but it is well established that pro se litigants are held to the same

      standards as those who are represented by counsel, and we will not fashion or



      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019   Page 4 of 9
      develop arguments on Robbins’s behalf. 1 E.g., Basic v. Amouri, 58 N.E.3d 980,

      983-84 (Ind. Ct. App. 2016) (noting that this Court will not become an advocate

      for a party or address arguments that are inappropriate or too poorly developed

      or expressed to be understood).


[6]   Robbins’s primary argument is that he received the ineffective assistance of trial

      counsel. A claim of ineffective assistance of trial counsel requires a showing

      that: (1) counsel’s performance was deficient by falling below an objective

      standard of reasonableness based on prevailing professional norms; and (2)

      counsel’s performance prejudiced the defendant such that “‘there is a

      reasonable probability that, but for counsel’s unprofessional errors, the result of

      the proceeding would have been different.’” Davidson v. State, 763 N.E.2d 441,

      444 (Ind. 2002) (quoting Strickland v. Washington, 466 U.S. 668, 687 (1984)). “A

      reasonable probability arises when there is a ‘probability sufficient to undermine

      confidence in the outcome.’” Grinstead v. State, 845 N.E.2d 1027, 1031 (Ind.

      2006) (quoting Strickland, 466 U.S. at 694). “Failure to satisfy either of the two

      prongs will cause the claim to fail.” Gulzar v. State, 971 N.E.2d 1258, 1261 (Ind.

      Ct. App. 2012).




      1
        Robbins dedicates a majority of his briefs to arguments related to the sufficiency of the evidence supporting
      his convictions, the credibility of the witnesses who testified at his trial, and the weight of exculpatory versus
      inculpatory evidence. Such arguments are not available in post-conviction proceedings. E.g., Timberlake v.
      State, 753 N.E.2d 591, 597-98 (Ind. 2001) (holding that free-standing claims of error and issues that were
      known and available on direct appeal are not available in post-conviction proceedings).

      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019                   Page 5 of 9
[7]   At the outset, we note that Robbins’s attorney 2 thoroughly prepared for trial.

      She met with him on a number of occasions, taking a large quantity of notes at

      each meeting. She reviewed all discovery provided by the State and conducted

      a considerable amount of discovery, including taking five depositions and other

      witness interviews. Counsel determined that the best theory of defense was that

      Robbins was in the driveway, brandishing his weapon and saying angry words,

      when he fell, resulting in the accidental discharge of his gun. Robbins was very

      involved with the preparation of his defense and agreed with this strategy.

      Counsel elicited testimony at trial from two witnesses who stated that Robbins

      had fallen on the driveway at the time of the shooting. She used this testimony

      and forensic evidence about the trajectory of the bullet to argue that the

      shooting was accidental. She introduced evidence and testimony and cross-

      examined the State’s witnesses. She also asked for jury instructions on lesser-

      included offenses, resulting in the jury being instructed on reckless homicide as

      well as murder. It appears, therefore, that counsel provided zealous and

      effective representation.


[8]   Nevertheless, Robbins argues that trial counsel was ineffective. First, he

      contends that trial counsel failed to investigate and interview two individuals:

      Charrece Houngevou3 and Leroy Rogers. At trial, several witnesses testified




      2
       Although Robbins had multiple attorneys representing him at trial, he focuses his argument on the lead
      attorney. We will do the same.
      3
        There is some discrepancy in the record about this individual’s last name. To avoid confusion, we will refer
      to her by her first name.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019               Page 6 of 9
      that before Robbins shot the victim, Robbins and his wife, Nicole, had been

      engaged in an altercation that turned physical. Robbins denies that he and

      Nicole got in a fight and insists that, instead, it was Charrece and her boyfriend

      who got into a domestic dispute. According to Robbins, the witnesses mistook

      Charrece and her boyfriend for Robbins and Nicole.4 And indeed, at the post-

      conviction hearing, Charrece testified that she and her boyfriend did, indeed,

      get into a physical fight on the night of the shooting.


[9]   Initially, we note that despite Robbins’s conclusory statements to the contrary,

      there is no evidence in the record that counsel had any knowledge of Charrece’s

      existence. In other words, Robbins never told counsel that she should interview

      Charrece, and Charrece’s name did not appear in any documentation regarding

      the night in question, meaning that counsel was not deficient for failing to

      locate and interview her. Furthermore, Charrece testified at the post-conviction

      hearing that after she was seriously injured by her boyfriend, she left the party

      and did not see the shooting that occurred later. The fact that Charrece and her

      boyfriend got into a fight at one point during the party does not mean that

      Robbins and Nicole did not do the same later. Indeed, at least one witness

      testified that there was more than one altercation at the party. Therefore, this

      testimony would not have changed the result of the proceeding.




      4
        Robbins does not deny that he shot the victim but argues that the circumstances of the shooting are relevant
      to his mens rea. He insists that if the jury had known that he was not in the midst of a domestic dispute
      when he shot the victim, he would have been more likely convicted of reckless homicide than of murder.

      Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019               Page 7 of 9
[10]   Leroy Rogers is a childhood friend of Robbins. Rogers was also at the party on

       the night of the shooting. He testified at the post-conviction hearing that it was

       Charrece and her boyfriend who got into a fight that night. He also stated that

       Robbins’s shooting of the victim was accidental, but did not explain why he

       reached that conclusion. We can only find that this conclusory testimony,

       coupled with Rogers’s lifelong friendship with Robbins, when weighed against

       the trial testimony of the multiple independent witnesses who observed the

       shooting, would not have changed the result of the proceeding. In other words,

       Robbins has not established that he was prejudiced as a result of the omission of

       Charrece and Rogers as witnesses at his trial.


[11]   Second, Robbins maintains that trial counsel should have called Nicole to

       testify at trial because she would have corroborated his version of events.

       Counsel testified at the post-conviction hearing that she interviewed Nicole

       during trial preparation. At that time, the relationship between Nicole and

       Robbins had deteriorated. Furthermore, the party where the shooting occurred

       involved Nicole’s family. As a result, counsel made a strategic determination

       that Nicole would not be a good witness for Robbins. We decline to second-

       guess that determination. E.g., Curtis v. State, 905 N.E.2d 410, 415 (Ind. Ct.

       App. 2009) (noting that a decision regarding what witnesses to call is a matter

       of trial strategy that we will not second-guess).


[12]   In sum, we find that the post-conviction court did not err by concluding that

       Robbins did not receive the ineffective assistance of trial counsel. Sprinkled

       throughout the remainder of Robbins’s briefs are references to witness

       Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019   Page 8 of 9
       tampering, prosecutorial misconduct, the subornation of perjury and eliciting

       knowingly perjured testimony from witnesses, the fabrication of evidence, and a

       violation of Brady v. Maryland, 373 U.S. 83 (1963). None of these arguments

       are cogent, supported by relevant legal authority, or developed in any

       meaningful way. Therefore, we decline to address them.


[13]   The judgment of the post-conviction court is affirmed.


       May, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A04-1709-PC-2143 | June 13, 2019   Page 9 of 9